Order entered December 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01154-CR
                                      No. 05-13-01155-CR

                         TOMMY EXIQUIO MARTINEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause No. F10-51119-M, F10-51168-M

                                            ORDER
       After reviewing the clerk’s records in these appeals, the Court has a question regarding

the accuracy of the records. Specifically, in each case, the indictment alleges that the offense of

burglary of a habitation occurred on or about January 13, 2010 and identifies the complaining

witness as Jimmie Stephenson. Additionally, the judicial confessions in each case each identify

Jimmie Stephenson as the complaining witness. The indictment in cause no. 05-13-01155-CR

(trial court no. F10-51168-M) was filed on February 19, 2010. The police report, dated January

14, 2010, that follows the indictment in the clerk’s record identifies the complaining witness by

the name of Moreno. The police report has a handwritten notation of “10-51168-194.”
        The indictment in cause no. 05-13-01154-CR (trial court no. F10-51119-M) was filed on

February 24, 2010. The police report, dated January 13, 2010, that follows this indictment

identifies the complaining witness by the name of Stephenson.              The police report has a

handwritten notation of 10-51119-194.

        The records do not contain an amended indictment in cause no. 05-13-01155-CR (trial

court no. F10-51168-M) changing the name of the complaining witness, nor can the Court

determine from the record whether there was any amendment to the indictment in this case.

Moreover, the Court cannot determine from the record as a whole whether the two indictments

allege two separate offenses on the same date involving the same complaining witness.

        Accordingly, we ORDER the trial court to make findings regarding whether the clerk’s

record filed in cause no. 05-13-01155-CR (trial court no. F10-51168-M) contains all of the

documents related to the case. The trial court shall specifically determine:

                 Whether the indictment in trial court no. F10-51168-M was amended to change
                  the name of the complaining witness. If the trial court determines the indictment
                  was not amended, it shall make a finding to that effect.

                 If the trial court determines the indictment was amended, the trial court shall next
                  determine whether the record can be supplemented with the amended indictment.
                  In this respect, the trial court shall follow the procedure set out in Texas Code of
                  Criminal Procedure article 21.25.

                 The trial court shall next determine whether the judicial confession and the papers
                  related to appellant’s guilty plea in trial court no. F10-51168-M are correct copies
                  of the judicial confession admitted into evidence during the plea hearing.
                  Specifically, the trial court shall determine whether there is a judicial confession
                  that contains the same language as any amended indictment it has found.

        We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation, and any orders to this Court within THIRTY DAYS of the date of

this order.
       We ABATE the appeals to allow the trial court to comply with this order. The appeals

will be reinstated in thirty days or when the findings are received.




                                                      /s/     LANA MYERS
                                                              JUSTICE